interpretation of the controlling law and did not reach the other issues
                      colorably asserted. Accordingly, we
                                    VACATE the portion of the order denying preliminary
                      injunctive relief, REVERSE the portion of the order granting the motion to
                      dismiss, AND REMAND this matter to the district court for further
                      proceedings consistent with this order. 1



                                                                                                 J.
                                                                  Parraguirre


                                                                                   A-3


                                                                  Cherry



                      cc: Hon. Jessie Elizabeth Walsh, District Judge
                           Kerry P. Faughnan
                           Wright, Finlay & Zak, LLP/Las Vegas
                           Eighth District Court Clerk




                            1 The   injunction imposed by our June 11, 2014, order is vacated.



SUPREME COURT
      OF                                                     2
    NEVADA


«A 1947A ag?D1   ')